DETAILED ACTION
Claims 1-23 are allowed.
This office action is in response to amendment/RCE filed on April 22nd, 2021.  Claims 1, 8, and 15 have been amended.  No claims have been canceled.  Claims 21-23 have been added.  Therefore, claims 1-23 are presented here.  Claims 1, 8, and 15 are independent.
The prior office actions incorporated herein by reference.  In particular, the observations with respect to claim language, and response to previously presented arguments.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/22/2021 has been entered.



EXAMINER’S AMENDMENT
An examiner’s amendment to the records appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with attorney Saad Alam Reg. No. 77,456 on 06/02/2021.

The application has been amended as follows:
In the claims:
(Currently Amended) A component circuit network for providing a system protection against tampering, the network comprising:
	a component in a secure processing chain of the system;
	a hardware identity module configured to generate at least a portion of a key based on physical properties of the hardware identity module; 
a logic circuit coupled to the component and the hardware identity module, the logic circuit configured to:
receive a signal from the component; and
output an output signal to the hardware identity module indicating whether the component has been tampered with;
wherein the hardware identity module is configured to use the output signal indicating whether the component has been tampered with as keying information with which to generate the at least the portion of the key. 

8.	(Currently Amended) A method of protecting a system against tampering, the method comprising:

	receiving, by a logic circuit, a signal from a component in a secure processing chain of the system;
	outputting, by the logic circuit based on the signal, an output signal to the hardware identity module, the output signal indicating whether the component has been tampered with;
	wherein generating the at least the portion of the key comprises using the output signal indicating whether the component has been tampered with as keying information to generate the at least the portion of the key.

15.	(Currently Amended) A network for protecting a system against tampering, the network comprising:
	a hardware identity module configured to generate at least a portion of a key based on physical properties of the hardware identity module;
	a plurality of components of a secure processing chain of the system;  
a logic circuit coupled to the plurality of components and the hardware identity module, the logic circuit configured to:
determine, based on signals from the plurality of components, that one or more of the plurality of components have been tampered with; and
output, to the hardware identity module, an output signal indicating that the one or more components have been tampered with;
wherein the hardware identity module is configured to prevent generation of the at least the portion of the key when the output signal indicating that the one or more components have been tampered with is used as keying information to generate the at least the portion of the key.

Allowable Subject Matter
Claims 1-23 are allowed over prior art of record.
Examiner’s Statement of Reason for Allowance
The following is an examiner’s statement of reason for allowance:  Independent claims 1, 8, and 15 are allowed in view of prior art.
The closest prior art of Sharifi et al (US PGPUB No. 2019/0028282) discloses, a device may include one or more sources such as circuit elements and electrical components that function as sources for physically unclonable function (PUF) data. PUF data may be acquired from the PUF sources and one or more error correction codes may be applied to the PUF data. The resulting PUF values may be used to generate information that may be used for device security operations such as encryption and tamper detection. 
The prior art of Broker et al. (US PGPUB No. 2016/0026829) discloses, a system includes a tamper detector that includes a linear feedback shift register (LFSR) for generating pseudorandom coded detection signals as a function of seed values and a generator polynomial. The generator polynomial is loaded from a controller to the LFSR via software, and the seed values are directly loaded from a hardware-based random number generator to the LFSR. The tamper detector has output and input elements for connection to ends of a tamper detection circuit, wherein the detection circuit is linked with a physical closure surrounding an electronic circuit. The detection signals are applied to the output element and incoming signals are received from the tamper detection circuit at a comparator via the input element. Comparison of the incoming signals with the coded detection signals is performed to detect interference with the detection circuit in an attempt to tamper with the electronic circuit. 

The prior art of Hsu et al. (US PGPUB No. 2010/0225380) discloses, a method and tamper resistant circuit for resisting tampering including reverse engineering in a semiconductor chip, and a design structure on which the subject circuit resides are provided. A sensing device for detecting a chip tampering state is formed with the semiconductor chip including the circuitry to be protected. A tamper resistant control signal generator is coupled to the sensing unit for generating a tamper resistant control signal responsive to a detected chip tampering state. A functional operation inhibit circuit is coupled to the tamper resistant control signal generator for inhibiting functional operation of the circuitry to be protected responsive to the tamper resistant control signal.
The prior art of Wentz et al. (US PGPUB No. 2021/0091952) discloses, a method of manufacturing a secure computing hardware apparatus includes receiving at least 
The prior art of Schrijen et al. (US PGPUB No. 2019/0221139) discloses, Some embodiments are directed to a cryptographic device, including a non-volatile memory, a range of the memory storing data, a selector arranged to receive a selector signal configuring a memory read-out unit for a regular read-out mode or for a PUF read-out mode of the same memory, a control unit arranged to send the selector signal to the selector configuring the memory read-out unit in the regular read-out mode, and reading the memory range to obtain the data, and send the selector signal to the selector configuring the memory read-out unit for PUF read-out mode and obtaining a noisy bit string from the memory range.
None of the prior art of record teaches or makes obvious the following limitation recited in independent claim 1 and similar limitations recited in independent claims 8 and 15 considering the claims as a whole:  “A component circuit network for providing a system protection against tampering, the network comprising:  a component in a secure processing chain of the system;  a hardware identity module configured to generate at least a portion of a key based on physical properties of the hardware identity module; a logic circuit coupled to the component and the hardware identity module, the logic circuit configured to:  receive a signal from the component; and output an output signal to the hardware identity module indicating whether the 
None of the prior arts of record either taken by itself or in any combination, would have anticipated or made obvious the invention of the present application at or before the time it was filed.  Therefore, claims 1, 8, and 15 are considered to be allowable.
Dependent claims 2-7, 9-14, and 16-23 depend upon the above-mentioned allowable claims 1, 8, and 15 are therefore allowed by virtue of their dependency.

Any comments Applicants considers necessary must be submitted no later than the payment of the Issue Fee and to avoid processing delays, should preferable accompany the Issue Fees.  Such submission should be clearly labeled “Comments on Statement of Reasons for Allowance”.  In event of any post-allowance papers (e.g. IDS, 312 amendment, petition, etc.), Applicant is exhorted to mail papers to Production Control branch in Publications or faxed to post-allowance papers correspondence branch at (703) 308-5864 to expedite issuing process or call PUB’s Customer Service if any questions at (703) 305-8497.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD S SHAMS whose telephone number is (571)272-3406.  The examiner can normally be reached on Monday-Friday 8:00 AM-5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Zand can be reached on (571) 272-3811.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MOHAMMAD S SHAMS/Examiner, Art Unit 2434 

/SAMSON B LEMMA/Primary Examiner, Art Unit 2498